Citation Nr: 1543277	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-09 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a left foot disorder. 

2.  Entitlement to service connection for a cervical spine disorder. 

3.  Entitlement to service connection for a lumbar spine disorder. 

4.  Entitlement to service connection for sleep disorder. 

5.  Entitlement to service connection for prostate cancer. 

6.  Entitlement to service connection for a psychiatric disorder. 

7.  Entitlement to a total disability rating due to individual unemployability (TDIU). 

8.  Entitlement to non-service-connected pension benefits. 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1979 to October 1982 and from April 1984 to September 1984, as well as additional service in the Army Reserves. 

These matters come on appeal before the Board of Veterans' Appeals from an October 2012 rating decision by the Department of Veterans Affairs, Regional Office located in Philadelphia, Pennsylvania (RO), which denied the benefits sought on appeal. 

In July 2014, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities from the RO.  A copy of the hearing transcript has been associated with the claims folder. 

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management Systems (VBMS) paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for left foot disorder, cervical and lumbar spine disorders, sleep disorder, prostate cancer and psychiatric disorder as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not serve on active duty during a period of war.


CONCLUSION OF LAW

The criteria for basic eligibility for non-service-connected pension benefits have not been satisfied.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).

There are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821   (2002).  This is the situation with respect to the claim for non-service-connected pension in that the facts are not in dispute and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to non-service-connected pension.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).


2.  Non-Service Connected Pension 

A veteran is entitled to non-service-connected pension benefits if he is permanently and totally disabled from a non-service-connected disability which is not the result of willful misconduct, provided that he has the requisite service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).

 A veteran meets the service requirements to receive non-service-connected pension benefits if such veteran served in the active military, naval or air service: (a) for 90 days or more during a period of war; (b) during a period of war and was discharged or released from such service for a service-connected disability; (c) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (d) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j).

The periods of war for purposes of establishing eligibility for non-service-connected pension benefits are set forth in Section 3.2 of Chapter 38 of the Code of Federal Regulations.  The qualifying periods of war are the Mexican border period (May 9, 1916 through April 5, 1917), World War I (April 6, 1917 through November 11, 1918), World War II (December 7, 1941 through December 31, 1946), the Korean conflict (June 17, 1950 through January 31, 1955), the Vietnam era, and the Persian Gulf War.  The Vietnam era is the period beginning on February 28, 1961 and ending on May 7, 1975, in the case of a veteran who served in the Republic of Vietnam during that period.  In all other cases, the Vietnam era is the period beginning on August 5, 1964 and ending on May 7, 1975.  The Persian Gulf War is the period beginning on August 2, 1990, and ending on a date to be prescribed by Presidential proclamation or law.  38 U.S.C.A. § 101; 38 C.F.R. §§ 3.2, 3.3(a)(3).

The Veteran's Report of Discharge (DD Form 214) reflects that he initially entered active service in September 1979 and that he was discharged from active service on October 1984.  The record also reflects that the Veteran had additional active service from April 1984 to September 1984.  He does not have any other active service.

During the July 2014 hearing, the Veteran testified that he participated in combat training activities while on active duty during the conflict between Iran and Iraq.  However, the conflict between Iran and Iraq from 1980 to 1988 is not a legally defined period of war that can serve as the basis for eligibility for non-service-connected pension benefits.  The Veteran specifically denied having served during a period that overlapped with Persian Gulf War.  The record does not reflect that the Veteran had active service for at least 90-days during a defined period of war.

The legal criteria in this case are clear and the pertinent facts are not in dispute.  The Veteran did not serve during a period of war as defined by law or regulation.  Thus, as he had no wartime service, he is ineligible for non-service-connected pension benefits.  38 U.S.C.A. § 1521(j).  The Board has no authority to create exceptions, or to overturn or to disregard this very specific limitation on the award of VA pension benefits.  38 U.S.C.A. § 7104; see Harvey v. Brown, 6 Vet. App. 416, 423   (1994) (payments of money from the Federal Treasury are limited to those authorized by statute).  Where, as here, the law and not the evidence is dispositive, the Veteran's claim for non-service-connected pension benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

 Entitlement to non service-connected pension is denied.


REMAND

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A review of the record reflects that some of the Veteran's service treatment records may still be outstanding.  In this regard, the Veteran testified, and the available records reflect, that he sought treatment for left foot condition in April 1981 at the medical facility in Fort Leavenworth, Missouri.  Notably, an April 1981 service treatment record indicates that the Veteran was hospitalized for 72 hours and received medical treatment for a left foot injury, to possibly include an operation on the left foot.  However, the service treatment records from the hospitalization have not yet been obtained and associated with the claims folder.  

Additionally, a review of the record does not reflect that any attempt has been made to obtain the Veteran's service treatment records from his second period of service and his subsequent Reserve service.  These records could prove probative to the Veteran's claims in light of his waiver of a physical examination at the separation from his first period of service.  A remand is needed in order to make attempts to obtain a complete set of the Veteran's service treatment records from both of his periods of service.  In light of the fact that relevant service treatment records may be obtained, the Board is deferring adjudication of all service connection issues currently on appeal.

The record also reflects that there are outstanding records of pertinent VA treatment.  Notably, the record does not contain any of the Veteran's VA treatment records prior to 2011.  When he initiated his claims, the Veteran specifically stated that he had been seeking treatment for several of his claimed disorders since 2008 at the VA medical facilities in Philadelphia.  Moreover, a review of the record demonstrates that the Veteran received VA mental health treatment at medical facility in Coatesville, Pennsylvania from June 1983 to July 1983 and from November 1989 to December 1989.  Attempts should be made to obtain the Veteran's outstanding VA treatment records. 

A remand is also needed to provide the Veteran with a VA psychiatric examination in conjunction with his claim.  The Veteran has competently reported that he first experienced mental health symptoms, including sleep impairment, anxiety, and depression, during his first period of service and he has continued to experience similar symptoms since then.  In addition, the available record reflect that he received VA mental health treatment for alcohol abuse within a year of his separation from his first period of service.  The Veteran has generally asserted that his treatment for alcohol abuse masked his underlying acquired psychiatric disorder that first manifested during his period of service. 

Given the Veteran's lay statements regarding the onset of symptoms in service and his 1983 VA mental health treatment, the Board finds that it would be probative to ascertain whether any current acquired psychiatric disorder is related to service. There is no medical opinion of record that addresses this matter.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran should also be afforded a VA examination in conjunction with his lumbar spine disorder.  See McLendon, 20 Vet. App. at 83.  The Veteran testified that his first experienced low back problems towards the end of his first period of service.  He believes that his current low back problems are related to injury sustained from repeated heavy lifting of items such as kitchen cabinets and large kitchen appliances while he was in service.  Notably, his lifting of heavy items such as kitchen cabinets is confirmed by his service treatment records.  The Board finds that the Veteran should be afforded with a VA examination to determine the nature and etiology of his claimed lumbar spine disorder, and in doing so, the examiner should to consider the Veteran's statements regarding in-service injury from heavy lifting and other lay statements regarding post-service symptomatology. 

Further, the Board finds that any decision with respect to the service connection claims being remanded above may affect the claim for a TDIU.  The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the claims for service connection currently on appeal because a hypothetical grant of the pending service connection claim could significantly change the adjudication of the TDIU issue.  See Parker v. Brown, 7 Vet. App. 116   (1994); Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue). 


Accordingly, the case is REMANDED for the following action:

1. Take all necessary steps to search appropriate sources for a complete set of the Veteran's service treatment records, including treatment records dated in April 1981 for left foot problems at the medical facility in Fort Leavenworth, Missouri, as well as his service treatment records from his second period of active service and Reserve service.  In doing so, contact the NPRC and any other appropriate depository and otherwise following the procedures outlined in VA adjudication manual rewrite, M21-1MR.  

All efforts to obtain these records must be documented in the claims file. Such efforts shall continue until they are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2. Attempt to obtain all of the Veteran's outstanding VA treatment records from VA medical facilities in Philadelphia prior to 2011, and VA medical facility in Coatesville, Pennsylvania from June 1983 to July 1983 and from November 1989 to December 1989.

3. If the Veteran's service treatment records and VA treatment are missing or are otherwise unavailable, this fact shall also be documented and a formal finding of unavailability shall be made with notice to the Veteran.

4. Schedule the Veteran for a VA mental disorders examination.  The claims folder must be reviewed in conjunction with the examination.  If the examiner does not have access to the complete electronic record, relevant documents must be printed and provided for review. 

The examiner must identify all currently diagnosed psychiatric disorders, and must opine as to whether any such are at least as likely as not related to (caused, aggravated by, or arose during) active service.  The examiner must discuss the reported in-service complaints of sleep impairment, anxiety, and depression, and as well as subsequent reports of long-standing anxiety symptoms.  

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

5. Schedule the Veteran for a VA examination to determine the nature and likely etiology of his lumbar spine disorder.  The claims file must be made available to the examiner for review.  The examiner should conduct a thorough examination and record the findings in a medical report. 

Based on the findings from clinical evaluation and review of the claims folder, the examiner should provide an opinion on whether it is at least as likely as not (a 50 percent or higher degree of probability) that any currently diagnosed lumbar spine condition is related to the Veteran's military service?  In doing so, the examiner should address the Veteran's assertion that his back condition is related to heavy lifting and fitness training that caused wear and tear on his spine during his period of service.
A complete rationale is requested for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6. After completing the requested actions, and any additional notification and/or development deemed warranted, the adjudicate the claims for service connection as well as claim for TDIU, in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, issue an appropriate supplemental statement of the case and afford the Veteran the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


